                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

Yashawnus Patterson,                           )
                                               )
                       Plaintiff,              )
                                               )       Civil Action No. 9:18-cv-1514-TMC
       v.                                      )
                                               )                    ORDER
Levern Cohen, Deangelo Ford,                   )
and Tatiana Woods,                             )
                                               )
                       Defendants.             )

       Plaintiff, proceeding pro se and in forma pauperis, filed this action pursuant to 42 U.S.C.

§ 1983, alleging that Defendants violated his constitutional rights. (ECF No. 1). In accordance

with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02, D.S.C., this matter was referred to a

magistrate judge for pretrial handling. Defendants Levern Cohen, Deangelo Ford, and Tatiana

Woods filed a motion for summary judgment. (ECF No. 96). Plaintiff subsequently filed a response

in opposition to Defendants’ motion for summary judgment. (ECF No. 113). Before the court is

the magistrate judge’s Report and Recommendation (“Report”), recommending that the court grant

Defendants’ motion for summary judgment and dismiss the case. (ECF No. 119). The parties were

advised of their right to file objections to the Report. Id. at 20. Defendants filed objections to the

Report. (ECF No. 121). However, Plaintiff filed no objections to the Report, and the time to do so

has now run.

       The recommendations set forth in the Report have no presumptive weight, and this court

remains responsible for making a final determination in this matter. See Matthews v. Weber, 423

U.S. 261, 270–71 (1976). The court is charged with making a de novo determination of those

portions of the Report to which a specific objection is made, and the court may accept, reject,

modify, in whole or in part, the recommendation of the magistrate judge or recommit the matter


                                                   1
with instructions. 28 U.S.C. § 636(b)(1). However, the court need only review for clear error

“those portions which are not objected to—including those portions to which only ‘general and

conclusory’ objections have been made[.]” Dunlap v. TM Trucking of the Carolinas, LLC, 288 F.

Supp. 3d 654, 662 (D.S.C. 2017). “An objection is specific if it ‘enables the district judge to focus

attention on those issues—factual and legal—that are at the heart of the parties’ dispute.’” Id. at

662 n.6 (quoting United States v. One Parcel of Real Prop., With Bldgs., Appurtenances,

Improvements, & Contents, Known As: 2121 E. 30th St., Tulsa, Okla., 73 F.3d 1057, 1059 (10th

Cir. 1996)).

       Defendants object to the magistrate judge’s Report to the extent that it did not address other

grounds listed in Defendants’ motion for summary judgment. (ECF No. 121). Because the court

finds that the issues addressed in the Report and Recommendation are dispositive of the case as a

whole and that Defendants are entitled to summary judgment based on those issues, the court

declines to address the other issues set forth in Defendants’ objections. The court need not address

every conceivable reason why Defendant is entitled to judgment when the reasons addressed are

dispositive of the case as a whole.

       After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the magistrate judge’s Report (ECF No. 119), which is incorporated

herein by reference. Accordingly, the court GRANTS Defendants’ motion for summary judgment.

(ECF No. 96).

       IT IS SO ORDERED.


                                                      s/Timothy M. Cain
                                                      United States District Judge

Anderson, South Carolina
December 11, 2019


                                                 2
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                3
